Title: To James Madison from James Barbour, 31 August 1814
From: Barbour, James
To: Madison, James


        
          Sir
          Head Quarters Camp Fairfield Augt. 31. 1814
        
        Considering it important that, at this interesting period in the situation of our Country, every exertion should be made to render the defence of the state the most efficient and certain, I have taken the field as commander in chief of the militia called into service, and am now occupied in arranging and organizing a force which I trust will be adequate to the object. I am happy to find a general spirit of patriotism pervading the Country, and that a large force of volunteers in addition to the requisition are marching with promptitude to take the field. It will afford me great pleasure in every instance to lend my hearty co-operation in any measures which may be deemed important by the Executive of the United States. I have the honor to be, with sentiments of high consideration Your hble servt.
        
          Js Barbour
        
      